Leon Oscar Ramirez, Jr.,
                                                                      Individually, and Jesus M.
                                                                      Dominguez, as Guardian of
                                                                        the Estate of Minerva
                                                                       Clementina Ramirez, an
                                                                             Incapacitated

                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 16, 2015

                                       No. 04-15-00487-CV

                               CONOCOPHILLIPS COMPANY,
                                      Appellant

                                                 v.

Leon Oscar RAMIREZ, Jr., Individually, and Jesus M. Dominguez, as Guardian of the Estate of
                Minerva Clementina Ramirez, an Incapacitated Person,
                                        Appellees

                   From the 49th Judicial District Court, Zapata County, Texas
                                     Trial Court No. 7,637
                           Honorable Jose A. Lopez, Judge Presiding

                                          ORDER
       Effective January 1, 2014, all clerk’s records must be filed electronically unless this court
grants permission to file the record in paper form. TEX. R. APP. P. Appx. C. On September 8,
2015, the Zapata County District Clerk filed a clerk’s record in paper form without having
obtained permission from this court. The clerk’s record is approximately 8,000 pages.

        On September 9, 2015, one of this court’s deputy clerks spoke with a deputy clerk in the
District Clerk’s office, informing the deputy clerk that the record was required to be filed
electronically. On September 10, 2015, the Zapata County District Clerk filed a written request,
stating, “Please consider this my formal request for permission to file transcript paper form e-
filing in process but not mandated until July 2016.” As previously noted, however, all clerk’s
record are mandated to be electronically filed in this court as of January 1, 2014.

         We ORDER Zapata County District Clerk Dora Martinez Castañon to, on or before
September 28, 2015, either: (1) electronically file the clerk’s record; or (2) file a written request
to file the record in paper form detailing the reason the record cannot be filed electronically and
the actions being taken to ensure that future clerk’s records will be electronically filed.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court